UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WES'I`ERN DIVISION

DONALD MCKENZIE, Case No. l:l 8-ch78

Plaintiff, Barrett, J.

Litkovitz, M.J.

vs.
HIGHLAND COUNTY, OHIO REPORT AND
SHERIFF’S OFFICE, et al., RECOMMENDATION

Defendants.

Plaintiff Donald McKenzie, proceeding pro se, brings this action against defendants
Highland County, Ohio Sheriff’s ()ffice (“the Sheriff’ s Office”), Deputy SheriffVincent
Antinore, and Sgt. Chris Bowenl under 42 U.S.C § 1983 for civil rights violations stemming
from the December 29, 2015 seizure of his vehicle and property. This matter is before the Court
on defendants’ motion to dismiss (Doc. 15), plaintiffs response in opposition (Doc. 20), and
defendants’ reply memorandum (Doc. 21).

I. The Complaint (Doc. 1)

The complaint in this matter makes the following allegations: On December 29, 2015,
defendant Deputy Sheriff` Vincent Antinore Stopped plaintiff and his passenger, Kaitlin Webb, in
plaintiff s vehicle near North Beach Road in Highland County, Ohio. (Complaint, Doc. l at 11 7).
Defendant Antinore obtained identification from both plaintiff and Ms. Webb. (Id. at 11 8).
Plaintiff alleges that defendant Antinore returned to his patrol car and discovered that Ms. Webb
had an outstanding Warrant. (Ia'.). Defendant Sgt. Bowen arrived to the scene and observed Ms.
Webb exit plaintiff s vehicle. (Id. at 11 9). Ms. Webb stated to defendant Bowen that she “had

been with McKenzie and chemicals were in his truck.” (Id. at 111[ 9-10). Plaintiff alleges that he

 

' Plaintiff has also named John/Jane Does in the complaint

Was initially detained by defendant Antinore and told that he “was not free to leave.” (Ia'. at 11
ll). Plaintiff alleges that the detention was more “than needed to complete any official
business.” (Id. at 11 12). Plaintiff alleges that his car was searched without his consent after he
refused the search three times. (Id. at 1111 14-15). Defendant Bowen ordered plaintiff to exit his
truck and found “chemicals” on the passenger side of the truck during the search. (Id. at 1111 16,
18). Ms. Webb was taken into custody, but plaintiff Was told he was “free to leave.” (Id. 11 at
19).

Thereafter, defendants seized plaintiffs vehicle (Id. 11 at 20). On May 3, 2016, five
months after the date of the incident and seizure of the vehicle, plaintiff Was indicted in the
Highland County, Ohio Court of Common Pleas for illegal assembly or possession of chemicals
for the manufacture of methamphetamine in violation of Ohio Rev. Code § 2925.04](A). (Id. at
11 21). Plaintiff also received a “forfeiture specification” pursuant to Ohio Rev. Code § 2981.02.
(Id.). Plaintiff alleges that a jury found him guilty of possessing chemicals used to manufacture
methamphetamine; however, a jury found that his truck Was not subject to forfeiture (Id. at 11
22). Plaintiff received a prison sentence of thirty-six months. (]d.). Plaintiff alleges that his
truck and possessions inside the truck, including tools needed for his employment, Were
“unconstitutionally impounded for a period of nine (9) months.” (]d. at 11 23).

Based on these facts, plaintiff brings claims against defendants Antinore and Bowen
under the Fourth Amendment for unreasonable seizure of his vehicle and property. Plaintiff also
brings claims against the Highland County Sheriff’s Office for failing to supervise and train its

officers

II. Rule 12(b)(6) Standard

In deciding a motion to dismiss under Rule 12(b)(6), the Court must accept all factual
allegations as true and make reasonable inferences in favor of the non-moving party. Keys v.
Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012) (citing Harbi'n-Bey v. Rutter, 420 F.3d 571, 575
(6th Cir. 2005)). Only “a short and plain statement of the claim showing that the pleader is
entitled to reliei" is required Id. (quoting Fed. R. Civ. P. 8(a)(2)). “[T]he statement need only
give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Id.
(quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantz`c Corp. v. Twombly,
550 U.S. 544, 555 (2007)). Although the plaintiff need not plead specific facts, the “[f]actual
allegations must be enough to raise a right to relief above the speculative level” and to “state a
claim to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 555, 570). A
plaintiff must “plead[ ] factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Ia’. (quoting Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009)).

It is Well-settled that a document filed pro se is “to be liberally construed” and that a pro
se complaint, “however inartfully pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers[.]” Erz'ckson, 551 U.S. at 94 (quoting Estel!e v. Gamble, 429 U.S.
97, 106 (1976)). However, the Sixth Circuit has recognized that the Supreme Court’s liberal
construction case law has not had the effect of “abrogat[ing] basic pleading essentials” in pro se
suits. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

III. Defendants’ Motion to Dismiss should be granted.
Defendants move to dismiss plaintiffs complaint pursuant to Fed. R. Civ. P. lZ(b)(6) on

the ground the complaint fails to state a claim upon Which relief can be granted (Doc. 15).

Defendants contend that the claims against the Sheriffs Office must be dismissed because it is
not subject to suit under 42 U.S.C § 1983. (Id. at 3) {citing Boyki`n v. Van Buren Twp. Police
Dep 't, 479 F.3d 444, 450 (6th Cir. 2007)). Defendants also argue that plaintiffs Fourth
Amendment claim is time-barred by the two-year statute of limitations in Ohio. (Id.).
Defendants maintain that the seizure of plaintiffs vehicle was constitutional (Id. at 4).
Defendants also argue that plaintiff fails to state a claim for relief against defendants Bowen and
Antinore in their official capacities (Id. at 5). Finally, defendants argue that plaintiff has failed
to properly plead a failure to supervisor or train claim against the Sheriffs Office. (Ia'. at 6-7).

A. Plaintiff’s § 1983 Claims are Time-Barred

Defendants argue that plaintiffs claims are time-barred under the two-year statute of
limitations in Ohio, which is applicable to § 1983 claims. (Doc. 15 at 3~4). Because the injury
arises out of an alleged “unconstitutional search and seizure” that occurred on December 29,
2015, and this lawsuit wasn’t filed until February 2, 2018, defendants argue that plaintiffs §
1983 claims are time barred. (]d. at 4).

In response, plaintiff argues that his claims are not time-barred based on the continuing
violation doctrine (Doc. 20 at 4). Plaintiff argues that the statute of limitations remained tolled
until September 12, 2016_the end date of the “continuing violation” when the jury verdict
determined that his vehicle was not subject to forfeiture (Id. at 5) (citing Deck v. Cin ofToledo,
56 F. Supp.2d 886 (N.D. Ohio 1999)).

In reply, defendants argue that the continuing violation doctrine is rarely applied in §
1983 cases. (Doc. 21 at 4). Defendants argue that this Court and courts within the Sixth Circuit

have held that the post-seizure retention of vehicles does not give rise to a continuing violation.

(Ia’.) (collecting cases).

Because 42 U.S.C § 1983 does not specify a statute of limitations, courts apply the statute
of limitations from the state’s general personal injury statute, which in this case is two years for
CaSeS filed in Ohio. Trzebuckowski v. Cin OfC[evelana', 319 F. 3d 853, 855-56 (6th Cir. 2003)
(citing Owens v. Okure, 488 U.S. 235, 249-50 (1998)). “Although the limitations period for §
1983 actions is borrowed from state law, federal law governs when the limitations period begins
to run.” Stanley v. Malone, No. 2:07-cv-694, 2009 WL 485491, at *4 (S.D. Ohio Feb. 26, 2009)
(citing Wallace v. Kato, 549 U.S. 384, 388 (2007)). The statute of limitations begins to run when
“the plaintiff knew or should have known of the injury which forms the basis for his or her
claim.” Id, (citing Roberson v. Tenn., 399 F.3d 792, 794 (6th Cir. 2005); Sevc‘er v. Turner, 742
F.2d 262, 273 (6th Cir. 1984)). ln Fourth Amendment claims for unlawful searches and seizures,
the statute of limitations begins to run at the time of the seizure of the vehicle and not on the date
the state court determines that the seizure was illegal. Id. at *5. See also Harper v. Jackson, 293
F. App’x 389, 392 n.l (6th Cir. 2008) (plaintiffs claims accrued on the date ofthe alleged illegal
search and seizure); Michel v. City of Akron, 279 F. App’x 477, 480 (6th Cir. 2008) (same);
Roa'rt'guez v. Ci£y of Cleveland, 439 F. App’x 433, 458 (6th Cir. 201 l) (same).

ln this case, plaintiffs Fourth Amendment claim arises out of an alleged
“unconstitutional seizure” of his vehicle on December 29, 2015. (Complaint, Doc. 1 at 1111 7, 20).
Therefore, the complaint, Which was filed more than two years later on February 2, 2018, is
barred by the statute of limitations

The Court disagrees with plaintiff that the continuing violation doctrine applies to toll the
statute of limitations in this case until September 12, 2016_when a jury determined that his
vehicle was not subject to forfeiture The continuing violation doctrine applies When: (1) the

defendants’ wrongful conduct continues after the precipitating event that began the pattern; (2)

injury to the plaintiff continues to accrue after that event; and (3) further injury to the plaintiff
was avoidable if the defendants had at any time ceased their wrongful conduct Stanley, 2009
WL 485491, at *6 (citing Tolbert v. State othio Dep ’t QfTransp. , 172 F.3d 934, 940 (6th Cir.
1999)). The Sixth Circuit “rarely extends 1the continuing violation doctrine] to § 1983 actions.”
Sharpe v. Cureton, 319 F.3d 259, 267 (6th Cir. 2003). Courts have held that the post-seizure
retention of vehicles does not invoke the continuing violation doctrine See Staniey, 2009 WL
485491, at *6; Herrt`n v. Dunham, No. 05-10245, 2008 WL 2718802 (E.D. Mich. Jul. 10, 2008).

Plaintiff alleges that the continuing violation doctrine applies because defendants retained
his vehicle for a period of nine months after the initial seizure until a jury eventually found that
his vehicle was not subject to forfeiture (Doc. 20 at 5). In this regard, the continuing violation
doctrine does not apply because it is the “allegedly unlawful seizure of the vehicle that triggered
the § 1983 claim, Defendants’ continued retention of the seized vehicle[] . . . [is] simply [a]
continuing ill effect[] of the earlier seizure.” Stanley, 2009 WL 485491, at *7. Thus, the statute
of limitations began to run at the time of the alleged unlawful seizure_on December 29, 2015.
Accordingly, plaintiffs § 1983 claims are time-barred by the two-year statute of limitations, and
plaintiffs complaint should be dismissed2

IV. Conclusion

 

2 The Court declines to consider the alternate grounds for dismissal asserted in defendants’ motion to dismiss
because it has conclusively determined that plaintiffs § 1983 claims are time-barred by the two-year statute of

limitations

Based on the foregoing reasons, it is RECOMMENDED that:
1. Defendants’ motion to dismiss (Doc. 15) be GRANTED.
2. Plaintiffs complaint be DISMISSED with prejudice and this case is CL()SED on the

docket of this Court.

Date:__ /¢?-Z 7£lg _ M_L@¢?
Karen L. Litkovitz

United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
DONALD MCKENZIE, Case No: l:18-cv-78
Plaintiff, Barrett, J .

Litkovitz, M.J.
vs.

HIGHLAND COUNTY, OHIO
SHERIFF’S OFFICE, et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendationsl This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recomrnendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District ludge otherwise directs A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof Failure to make objections in
accordance with this procedure may forfeit rights on appeal See Thomas v. Am, 474 U.S. 140

(1985); Um`fed States v. Walters, 638 F.2d 947 (6th Cir. 1981).

